Citation Nr: 0422786	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-08 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.  In addition, he had periods of inactive and active 
duty for training over the years, including a period in 
August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the service medical records show that the veteran 
sustained an injury of his low back in an accident in August 
1992, while on active duty for training.  Additional records 
show that in 1997, again while on active duty for training, 
the veteran had complaints of back pain that occurred while 
he was doing physical training during his weekend drill.  
Medical records show that he has had consistent complaints of 
back pain, with a diagnosis of disc herniation and lumbar 
radiculopathy made on VA examination in September 1997 and a 
diagnosis of chronic low back strain made on VA examination 
in March 2004.  The examiner who rendered the latter 
diagnosis rendered an opinion, in April 2004, that the 
veteran's current back condition and the injury that occurred 
in August 1992 could be related.  Such an opinion does not 
provide a sufficient basis to either grant or deny the claim.  
See e.g. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Obert v. Brown, 5 Vet. App. 30 (1993); Perman v. Brown, 5 
Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996).  



Under these circumstances, the claim is remanded for the 
following:

1.  The RO should arrange for the claim 
to be again reviewed by the physician who 
evaluated the veteran's back disorder in 
March 2004.  That examiner should again 
be requested to review the veteran's 
medical records and render an opinion 
regarding whether it is at least as 
likely as not (50% possibility or 
greater) that the veteran's current back 
disorder is related to the injury 
sustained in August 1992 or the 
complaints of back pain noted in February 
1997, while the veteran was on active 
duty for training.  The claims folder 
should be made available for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




